   Case 1:21-cv-01225-MN Document 7 Filed 09/15/21 Page 1 of 2 PageID #: 64




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   NITETEK LICENSING LLC,                                 )
                                                          )
                                                          )
                                                          )
                                                          )
           Plaintiff,                                     )
                                                          )
   v.                                                     ) C.A. No. 21-1225 (MN)
                                                          )
   JUNIPER NETWORKS, INC.                                 )
                                                          )
                                                          )
           Defendant.                                     )

                         STIPULATION FOR EXTENSION OF TIME

        Plaintiff Nitetek Licensing LLC (“Nitetek”) and Juniper Networks, Inc. (“Juniper”) by and

through their undersigned counsel, hereby stipulate and agree, subject to the approval of the Court,

that the time for Juniper to answer, move, or otherwise plead in response to Nitetek’s Complaint

(D.I. 1) shall be extended 32 days to October 25, 2021.

Dated: September 15, 2021


  /s/ Jimmy Chong                                       /s/ Cortlan S. Hitch
Jimmy Chong (#4839)                                Kenneth L. Dorsney (#3726)
CHONG LAW FIRM PA                                  Cortlan S. Hitch (#6720)
2961 Centerville Road, Suite 350                   MORRIS JAMES LLP
Wilmington, DE 19808                               500 Delaware Ave., Ste. 1500
Telephone: (302) 999-9480                          Wilmington, DE 19801-1494
Facsimile: (302) 800-1999                          (302) 888-6800
Email: chong@chonglawfirm.com                      kdorsney@morrisjames.com
                                                   chitch@morrisjames.com
Attorney for Plaintiff
                                                   Attorneys for Defendant
  Case 1:21-cv-01225-MN Document 7 Filed 09/15/21 Page 2 of 2 PageID #: 65




SO ORDERED this ____ day of _________________, 2021.

                                                  ______________________________
                                                     United States District Court Judge




                                        2
